Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/26/2019 and 05/24/2021 have been considered by the examiner.
Oath/Declaration
4.	Oath/Declaration as file 11/21/2019 is noted by the Examiner.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1, 2, 6-8 and 12 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Woodell et al. US 8,902,100 (Provided by Applicant; Hereinafter Woodell).
Regarding claim 1, Woodell teaches a synthetic vision system (SVS) (Figs. 1, 4, 5; Abstract), comprising: 
at least one avionics processor (Fig. 1; ref. 14) in communication with one or more lightning sensors (Fig. 1; ref. 24)  configured to sense real-time lightning data corresponding to at least one lightning strike proximate to an aircraft (Col. 4, lines 48-53; “Lightning detector 24 may be an airborne lightning sensor that provides polarity, strike rate, range, bearing, strike strength, lightning type (e.g., cloud to cloud, cloud to ground, etc.), and rate history for each lightning flash relative to the aircraft.”), the real-time lightning data including at least: 
a time of the lightning strike (implicitly disclosed by the strike rate and strike history); 
a first bearing from the aircraft to the lightning strike (Col. 4, line 48 to Col. 5, line 22; bearing); and 
a first distance between the aircraft and the lightning strike (Col. 4, line 48 to Col. 6, line 54; range); 
the avionics processor configured to generate at least one flight deck effect (FDE) corresponding to a volume enclosing a quantity of the proximate lightning strikes within a predetermined time window (Col. 5, lines 40-43; Col. 7, line 63 to Col. 8, line 2), the quantity exceeding a strike threshold (Col. 6, lines 8-15), the FDE including at least a second bearing from the aircraft to the volume and a second distance between the aircraft and the volume (Figs. 4 and 5 disclose the horizontal and vertical view of weather and hazard information, and the display information of the horizontal view of Fig. 4 thus discloses a second bearing and distance of the volume, namely the bearing and distance computed for displaying the hazard information); and 
a display system (Fig. 1; ref. 16) installable aboard the aircraft and couplable to the avionics processor (Fig. 1; ref. 16), the display system configured to: 
generate at least one status display based on one or more of a current position of the aircraft and an instrument status of the aircraft (Figs. 4 and 5 display a current position and environment of the airplane); and 
display the at least one FDE relative to the status display to at least one user (Figs. 4 and 5 display said hazardous weather zones relative to the aircraft).
Regarding claim 2, Woodell further teaches the real-time lightning detection system of claim 1, wherein the at least one avionics processor includes a graphics processor configured to incorporate the at least one FDE into the status display (Fig. 1; ref. 14, 16).
Regarding claim 6, Woodell further teaches the SVS of claim 1, further comprising: at least one speaker configured to transmit an aural alert to the user, the aural alert based on at least one of the second bearing or the second distance (Fig. 1; weather radar system or hazard warning system; 10).
Regarding claim 7, Woodell teaches a real-time lightning detection system (Figs. 1, 4, 5; Abstract), comprising: 
one or more aircraft-based lightning sensors (Fig. 1; ref. 24) configured to: 
detect at least one lightning strike proximate to an aircraft (Fig. 1; Col. 4, lines 48-53; ref. 24); and 
generate real-time lightning data corresponding to the at least one lightning strike (Col. 4, lines 48-53; “Lightning detector 24 may be an airborne lightning sensor that provides polarity, strike rate, range, bearing, strike strength, lightning type (e.g., cloud to cloud, cloud to ground, etc.), and rate history for each lightning flash relative to the aircraft.”), the real-time lightning data including at least a first bearing from the aircraft (Col. 4, line 48 to Col. 5, line 22; bearing), a first distance between the aircraft and the lightning strike (Col. 4, line 48 to Col. 6, line 54; range), and a time of the lightning strike (implicitly disclosed by the strike rate and strike history); 
at least one avionics processor (Fig. 1; ref. 14) in communication with the one or more lightning sensors (Fig. 1; ref. 24) and configured to generate at least one flight deck effect (FDE) based on the real-time lightning data (Col. 5, lines 40-43; Col. 7, line 63 to Col. 8, line 2), the FDE corresponding to a volume enclosing a quantity of selected lightning strikes exceeding a strike threshold within a time window (Col. 6, lines 8-15), the FDE including at least a second bearing from the aircraft to the volume and a second distance between the aircraft and the volume (Figs. 4 and 5 disclose the horizontal and vertical view of weather and hazard information, and the display information of the horizontal view of Fig. 4 thus discloses a second bearing and distance of the volume, namely the bearing and distance computed for displaying the hazard information); and 
at least one display system (Fig. 1; ref. 16) in communication with the avionics processor (Fig. 1; ref. 14), the display system configured to: 
generate at least one status display based on one or more of a current position of the aircraft and an instrument status of the aircraft (Figs. 4 and 5 display a current position and environment of the airplane); and 
display to at least one user the at least one FDE relative to the status display (Figs. 4 and 5 display said hazardous weather zones relative to the aircraft).
Regarding claim 8, Woodell further teaches the real-time lightning detection system of claim 7, wherein the at least one avionics processor includes a graphics processor configured to incorporate the at least one FDE into the status display (Fig. 1; ref. 14, 16).
Regarding claim 12, Woodell further teaches the real-time lightning detection system of claim 7, further comprising: at least one speaker configured to transmit an aural alert to the user, the aural alert based on at least one of the second bearing or the second distance (Fig. 1; weather radar system or hazard warning system; 10).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim(s) 3-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Woodell in view of Kanellis (Provided by Applicant; Hereinafter Kanellis).
Regarding claim 3, Woodell teaches the SVS of claim 1, but not specifically wherein the display system includes a primary flight display (PFD) of the aircraft.
However, Kanellis does teach wherein the display system includes a primary flight display (PFD) of the aircraft (Col. 5, lines 62-63).
It would have been obvious before the effective filing date of the claimed invention to modify the invention of Woodell by implementing the teachings of Kanellis regarding wherein the display system includes a primary flight display (PFD) of the aircraft; for the purpose of “presenting steering symbology on an aircraft display unit.” (See Kanellis; Abstract).
Regarding claim 4, Woodell teaches the SVS of claim 1, but not specifically wherein the display system includes at least one of a heads-up display (HUD) or a helmet-mounted display (HMD) worn by the user.
However, Kanellis does teach wherein the display system includes at least one of a heads-up display (HUD) or a helmet-mounted display (HMD) worn by the user (Col. 5, lines 52-62).
It would have been obvious before the effective filing date of the claimed invention to modify the invention of Woodell by implementing the teachings of Kanellis regarding wherein the display system includes at least one of a heads-up display (HUD) or a helmet-mounted display (HMD) worn by the user; for the purpose of “presenting steering symbology on an aircraft display unit.” (See Kanellis; Abstract).
Regarding claim 5, Woodell teaches the SVS of claim 1, but not specifically wherein the at least one FDE includes an altitude marker corresponding to a maximum altitude of the volume.
However, Kanellis does teach wherein the at least one FDE includes an altitude marker corresponding to a maximum altitude of the volume (Col. 7, line 66 to Col. 8, line 3).
It would have been obvious before the effective filing date of the claimed invention to modify the invention of Woodell by implementing the teachings of Kanellis regarding wherein the at least one FDE includes an altitude marker corresponding to a maximum altitude of the volume; for the purpose of “presenting steering symbology on an aircraft display unit.” (See Kanellis; Abstract).
Regarding claim 9, Woodell teaches the real-time lightning detection system of claim 7, but not specifically wherein the display system includes a primary flight display (PFD) of the aircraft.
However, Kanellis does teach wherein the display system includes a primary flight display (PFD) of the aircraft (Col. 5, lines 62-63).
It would have been obvious before the effective filing date of the claimed invention to modify the invention of Woodell by implementing the teachings of Kanellis regarding wherein the display system includes a primary flight display (PFD) of the aircraft; for the purpose of “presenting steering symbology on an aircraft display unit.” (See Kanellis; Abstract).
Regarding claim 10, Woodell teaches the real-time lightning detection system of claim 7, but not specifically wherein the display system includes at least one of a heads-up display (HUD) or a helmet-mounted display (HMD) worn by the user.
However, Kanellis does teach wherein the display system includes at least one of a heads-up display (HUD) or a helmet-mounted display (HMD) worn by the user (Col. 5, lines 52-62).
It would have been obvious before the effective filing date of the claimed invention to modify the invention of Woodell by implementing the teachings of Kanellis regarding wherein the display system includes at least one of a heads-up display (HUD) or a helmet-mounted display (HMD) worn by the user; for the purpose of “presenting steering symbology on an aircraft display unit.” (See Kanellis; Abstract).
Regarding claim 11, Woodell teaches the real-time lightning detection system of claim 7, but not specifically wherein the at least one FDE includes an altitude marker corresponding to a maximum altitude of the volume.
However, Kanellis does teach wherein the at least one FDE includes an altitude marker corresponding to a maximum altitude of the volume (Col. 7, line 66 to Col. 8, line 3).
It would have been obvious before the effective filing date of the claimed invention to modify the invention of Woodell by implementing the teachings of Kanellis regarding wherein the at least one FDE includes an altitude marker corresponding to a maximum altitude of the volume; for the purpose of “presenting steering symbology on an aircraft display unit.” (See Kanellis; Abstract).
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kronfeld et al. US 2017/0082745 - The system has a processor for acquiring first weather data for a first area extending from an aircraft from a weather radar system onboard an aircraft (100).
Schwinn et al. US 2002/0075170 - The stored information relating to a lightning strike is retrieved, displayed as uniformly-structured gaussian surfaced kernel representation that decreases in size and intensity with time.
Schwinn et al. US 2002/0133295 - The lightning strike occurrence is displayed as Gaussian Kernel that decays in size over time, based on the location of the lightning strike.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867